DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 6B has two Element 304s. The 304 is the upper left corner should be 301.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-2, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al (US-20170189991-A1), further in view of Gomez et al (US-8943855-B2) and West (US-20160159679-A1).
Regarding Claim 1, 2, 19, and 20, Gollier (abstract) teaches of a method for processing a transparent materials, such as glass, that performs material modification along the laser beam focal line. The laser beam creates structural defects or perforation to create a contour line [0037]. Gollier teaches [0052-0055] the laser beam comprises a quasi-non diffracting beam with a wavelength, spot size, and Rayleigh range. 
Gollier [0043] teaches of a beam disruption element that may defocus, scatter, transmit, or reflect the beam. The element is an interface or a layer and can change the refractive index or perturb the beam wavefront, analogous to disruptive material strip (in Claim 20). The beam disruption element [0045] can be used as a layer or stack on a transparent workpiece forming the instant application’s optically modified region. In related laser cutting glass art, Gomez (Col. 2 Line 37-49, Col. 8 Line 62-64) teaches of a pulsed laser beam method that conducts multiple passes along the substrate to ensure crack propagation along the cut line. The first pass melts the glass and creates a void (Col. 9 Line 29-32), acting like the optically modified region and modification track. It would be obvious to one of ordinary skill in the art at the time of invention to use the optically modified region to modify a portion of the pulsed primary laser beam to improve separation along the defect line.
Gollier [0099-0104] teaches of multiple lens and focal lengths that create a second portion of the laser beam that interact to form a spot size. Gollier is silent on the cross section and dimensionless 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
West further [0004] teaches that achieving a long Rayleigh range is desirable but difficult to maintain without diffraction or distortion effects. West [0067] also teaches that a second collimating region/lens optimizes the Rayleigh range. It would be obvious to one of ordinary skill in the art at the time of the invention to optimize Rayleigh range as taught by West to reduce optical distortion from limiting the focus properties of the beam. The inclusion of the dimensionless divergence factor is a criterion defined by the applicant (specification [00103]) to specify quasi-non-diffracting beam. 
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as wavelength, spot size, dimensionless 

Regarding Claims 9 and 10, according to modified Gollier of Claim 1, Gollier [0045] teaches of beam disruption layers to absorb, scatter, defocus, attenuate, reflect, or dissipate the laser radiation, reading on disruptive material strip.

Regarding Claims 11 and 12, according to modified Gollier of Claim 1, both Gollier [0043] and Gomez (Col. 9 Line 29-32) teach of optically modified regions. It would be obvious to one of ordinary skill in the art to use multiple optically modified regions to modify the angle and depth of the laser beam.
West [0035] teaches of transforming the beam into multiple quasi-NDB sub beams that are offset and laterally parallel. It would be obvious to one of ordinary skill in the art to position any of the sub-beams to be laterally offset from the contour line and/or optically modified region to act as a reference point for the plurality of defects.

Regarding Claim 14, according to modified Gollier of Claim 1, Gollier [0060] teaches of laser beam focal line generates an induced absorption that produces defects.

Regarding Claim 15, according to modified Gollier of Claim 14, Gollier [0076] teaches that an axicon lens is aspheric.

Regarding Claim 16, according to modified Gollier of Claim 1, Gollier [0121] teaches of defect spacing of 1-25 microns or 3 microns or larger. Overlapping ranges are prima facie evidence of obviousness. It 

Regarding Claim 17, according to modified Gollier of Claim 1, Gollier [0112] teaches of a picosecond laser producing bursts comprising 2 sub-pulses or more.


Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al (US-20170189991-A1), further in view of Gomez et al (US-8943855-B2) and West (US-20160159679-A1) as applied to Claim 1, and further in view of Hosseini et al (US-10399184-B2).
Regarding Claim 3, according to modified Gollier of Claim 1, Gollier [0040] teaches about using a second laser to create thermal stress. In related laser processing transparent substrate art, Hosseini (Col. 4 Line 1-15) teaches of a second beam to be laterally translated from the first beam to improve focus in subsequent layers. Hosseini (Col. 10 Line 43-58) further teaches that the auxiliary beam helps improve scribing position, angle, and depths as well as processing speed. It would be obvious to one of ordinary skill in the art at the time of invention to incorporate an auxiliary laser beam along the modification line to improve processing speed and depth of focus of the beam process.

Regarding Claim 4, according to modified Gollier of Claim 3, Hosseini does not explicitly teach the primary laser have a greater energy than the auxiliary laser. Hosseini (Col. 16 Line 35-39) teach that the intensity of pulse energy is tailored for a desired profile. Hosseini (Col. 8 Line 33-63) teaches of the example a first pass to lower energy threshold for the modification track (auxiliary) and improve absorption of laser energy in subsequent primary pulses for the defects. It would be obvious to one of 

Regarding Claim 6, according to modified Gollier of claim 3, Hosseini (Col. 10 Line 33-42) teaches of using the auxiliary laser beam for sharper ablation.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al (US-20170189991-A1), further in view of Gomez et al (US-8943855-B2), West (US-20160159679-A1), and Hosseini et al (US-10399184-B2) as applied to Claim 4, and further in view of Lee et al (KR-20160124417-A).
Regarding Claim 5, according to modified Gollier of Claim 4, Gollier is silent on the laser modifying refractive index. In related laser processing with a Rayleigh range greater than 10, Lee (¶ 4, 9) teaches of a similar pulsed laser in clear glass process that creates “a continuous refractive index change”. It would be obvious to one of ordinary skill in the art at the time of invention that the auxiliary laser beam uses the same technology as the primary laser beam that changes refractive index so that the operator can visually see the optically modified region prior to separation.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al (US-20170189991-A1), further in view of Gomez et al (US-8943855-B2) and West (US-20160159679-A1) as applied to Claim 2, and further in view of Hackert et al (US-20180057390-A1).
Regarding Claim 7 and 8, according to modified Gollier of Claim 2, Gomez discusses the difficulty of mechanically scribing chemically strengthened glass (Col. 1 Line 39-42); but praises the use of scribe-and-bend with laser ablation for cutting complex shapes in non-chemically strengthened glass (Col. 1 .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al (US-20170189991-A1), further in view of Gomez et al (US-8943855-B2) and West (US-20160159679-A1) as applied to Claim 1, and further in view of Wagner et al (CN-107848860-A).
Regarding Claim 13, according to modified Gollier of Claim 1, Gollier [0006] teaches of a laser beam focal line but is silent on the approach angle. In related glass laser processing art, Wagner (p. 7 ¶ “Fig. 3…”) teaches of the lateral offset distance has a tangent relationship with the depth of focus. It would be obvious to one of ordinary skill in the art at the time of invention to have the offset and cutting depth have a tangent relationship with respect to the approach angle to have control of focal depth of the beam with respect to the modification line.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al (US-20170189991-A1), further in view of Gomez et al (US-8943855-B2) and West (US-20160159679-A1) as applied to Claim 1, and further in view of Manley et al (US-20150165563-A1).
Regarding Claim 18, according to modified Gollier of claim 1, Gollier [0118] teaches of performing the method through stacked glass sheets. Gollier does not discuss about preventing the primary laser beam from generating an induced absorption within the second transparent workpiece. In related laser .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US-9138913-B2: Arai teaches of laser pulse beam to scribe subsurface marks with multiple beam functionality and beam waist adjustment for increased processing.
US-2015-0166394-A1: Marjanovic teaches similar laser method on stacked 3D glass.
JP-2006175487-A: Toyoda teaches of auxiliary beam at incidence
US-10421683-B2: Schillinger teaches of material modification along laser beam focal line.
US-7626138-B2: Bovatsek teaches of modified regions from similar laser processing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741